Citation Nr: 0710172	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-14 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right lateral 
epicondylitis.

2.  Entitlement to service connection for residuals of a 
right thumb injury.

3.  Entitlement to service connection for conjunctivitis of 
the right eye.

4.  Entitlement to service connection for seasonal allergic 
rhinitis.

5.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the lumbar spine prior to 
February 22, 2005.

6.  Entitlement to an initial rating in excess of 10 percent 
for cervical spine degenerative joint disease prior to 
February 22, 2005.

7.  Entitlement to an initial rating in excess of 10 percent 
for traumatic arthritis of the right shoulder.

8.  Entitlement to an initial rating in excess of 10 percent 
for left shoulder impingement syndrome.

9.  Entitlement to an initial rating in excess of 10 percent 
for right hip/SI joint arthritis.

10.  Entitlement to an initial rating in excess of 10 percent 
for major depressive disorder.  

11.  Entitlement to an initial compensable rating for 
chondromalacia of the right knee.

12.  Entitlement to an initial compensable rating for left 
hand third finger flexion contracture.

13.  Entitlement to an initial compensable rating for 
hemorrhoids status post anal fistulotomy.

14.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).

15.  Entitlement to an initial compensable rating for genital 
warts/herpes.

16.  Entitlement to an initial compensable rating for plantar 
wart and tinea pedis of the right foot, to include 
toenail/foot fungus, bilateral plantar surfaces and wire 
2nd/3rd toe right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from June 1977 to March 1978 
and from July 1983 to May 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

A June 2005 rating decision granted the veteran an increased 
rating of 30 percent for the veteran's cervical spine 
disability and an increased rating of 40 percent for his 
lumbar spine disability, both effective from February 22, 
2005.  At a January 2007 video conference hearing before the 
undersigned Veterans Law Judge, the veteran clarified that 
with respect to his cervical spin and lumbar spine 
disabilities he was satisfied with the current disability 
ratings assigned and that he was only seeking initial ratings 
in excess of 10 percent prior to February 22, 2005 for these 
disabilities.

The June 2005 rating decision also granted the veteran's 
claim for service connection for a bilateral foot disability 
which was originally claimed as bilateral plantar fasciitis.  
Consequently, the claim for a bilateral foot disability, to 
include bilateral pes planus and plantar fasciitis, is no 
longer in appellate status before the Board.

The issue of an increased initial rating for a right hip 
disability and the issue of an increased initial rating for 
plantar wart and tinea pedis of the right foot are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have a right lateral 
epicondylitis disability or residuals of a right thumb 
injury.

2.  The veteran developed chronic seasonal allergic rhinitis 
and chronic right eye conjunctivitis disabilities while in 
service.

3.  Prior to February 22, 2005, the veteran had 90 degrees of 
thoracolumbar forward flexion, and the combined range of 
motion of the thoracolumbar spine was 240 degrees.  

4.  Prior to February 22, 2005, the veteran had 45 degrees of 
cervical flexion, and the combined range of motion of the 
cervical spine was 205 degrees.  

5.  The veteran is able to lift each of his arms above 
shoulder level.

6.  The veteran's service-connected major depressive disorder 
is manifested by symptoms of depressed mood, decreased energy 
level, and decreased concentration which occasionally results 
in severe impairment.

7.  The veteran's right knee disability is not productive of 
limitation of motion, swelling, instability, or arthritis.

8.  The veteran can touch his left third finger to his palm 
and he has does not have extension limited by 30 degrees or 
more.

9.  The veteran does not have hemorrhoids that are large, 
thrombotic, or with excessive redundant tissue.

11.  The veteran's GERD symptoms are controlled with 
medication.

12.  The veteran's genital herpes requires systemic treatment 
three to four weeks a year. 


CONCLUSIONS OF LAW

1.  The veteran does not currently have a right lateral 
epicondylitis disability that was either incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  The veteran does not have residuals of a right thumb 
injury that were either incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  Chronic seasonal allergic rhinitis was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  Chronic right eye conjunctivitis was incurred in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

5.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the lumbar spine 
prior to February 22, 2005, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5235-5243 (2006).

6.  The criteria for an initial rating in excess of 10 
percent for cervical spine degenerative joint disease prior 
to February 22, 2005, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-
5243 (2006).

7.  The criteria for initial rating in excess of 10 percent 
for right shoulder arthritis have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5201 (2006).

8.  The criteria for an initial rating in excess of 10 
percent for left shoulder impingement syndrome have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5024, 5201 (2006).

9.  The criteria for an initial 50 percent rating for major 
depressive disorder have been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2006).

10.  The criteria for an initial compensable rating for 
chondromalacia of the right knee have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a; Diagnostic Codes 
5024, 5257, 5260, 5261 (2006).

11.  The criteria for an initial compensable rating for left 
hand third finger flexion contracture have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5229 (2006).

12.  The criteria for an initial compensable rating for 
hemorrhoids status post anal fistulotomy have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7336 (2006).

13.  The criteria for an initial compensable rating for GERD 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7346 (2006).

14.  The criteria for an initial 10 percent rating for 
genital warts/herpes have been met.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case 
a March 2006 letter informed the veteran of the type of 
evidence necessary to establish disability ratings and 
effective dates - in compliance with Dingess.  

The Board notes that June 2004 and October 2005 letters 
specifically informed the veteran of the type of evidence 
needed to support his claims, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records and VA 
outpatient treatment records.  The veteran has been provided 
numerous VA medical examinations.  The veteran also provided 
testimony before the undersigned Veterans Law Judge.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  There is no 
indication that there exists any additional evidence which 
has a bearing on the veteran's claims which has not been 
obtained.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims decided below after 
providing the required notice and that any procedural errors 
in the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

Service Connection Claims

Legal Criteria:

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

An essential requirement for granting service connection is 
medical evidence of current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability").  See 38 U.S.C. § 1110.  In the absence of proof 
of present disability, there can be no valid claim.  

Entitlement to service connection for right lateral 
epicondylitis.

At the January 2007 hearing the veteran testified that he 
developed right lateral epicondylitis, or tennis elbow, while 
in service.  The veteran also stated that he had received VA 
treatment for right lateral epicondylitis since discharge 
from service.

The veteran's service medical records do show treatment for 
right lateral epicondylitis in September 2002, January 2003, 
and August 2003.  However, the post service medical records 
do not show any complaints or findings related to right 
lateral epicondylitis.  VA outpatient records in February 
2006 only show complaints and treatment for left lateral 
epicondylitis.  None of the VA outpatient treatment records, 
or the numerous VA examination reports dated from July 2004 
to January 2006 make any reference to right lateral 
epicondylitis.  In this case there is no post service medical 
evidence of a current right lateral epicondylitis disability.  
As the veteran is not diagnosed with a current disability by 
competent medical evidence, service connection is not 
warranted.  See Brammer.

Since the preponderance of the evidence is against the 
veteran's claim, service connection for a right lateral 
epicondylitis disability must be denied.

Entitlement to service connection for residuals of right 
thumb injury.

At the January 2007 hearing the veteran testified that he 
jammed his thumb in service while participating in Tae Kwon 
Do exercises.  The veteran reported that at the time of the 
injury his thumb was put in a splint.  The veteran indicated 
that he had not had any treatment for his right thumb since 
discharge from service.  He stated that when his thumb flared 
up he took ibuprofen for relief.

An August 1996 service medical record indicates that the 
veteran had been kicked in the right thumb.  X-rays were 
negative and the diagnosis was contusion/hyperextension of 
the right thumb.  The Board notes that the right thumb injury 
during service must have been acute and transitory in nature 
and resolved without any residuals.  This is shown by the 
lack of any other complaints or treatment for the right thumb 
during the remaining years of the veteran's military service.  
This is also shown by the lack of any reference to the 
veteran's right thumb in the post service VA outpatient 
records.  While the veteran complained of an occasional dull 
ache in his right thumb at his VA examination in August 2004, 
the examination revealed no residual disability of the right 
thumb.  The examination revealed the veteran to have full 
range of motion of the right thumb metacarpophalangeal joint.  
There was no crepitus of the joint on motion, no tenderness 
to palpation, and the right hand had full grip strength.  The 
diagnoses included negative right hand.  In this case there 
is no post service medical evidence of a current right thumb 
disability.  As the veteran is not diagnosed with a current 
right thumb disability by competent medical evidence, service 
connection is not warranted.  See Brammer.

Since the preponderance of the evidence is against the 
veteran's claim, service connection for residuals of a right 
thumb disability must be denied.

Entitlement to service connection for right eye 
conjunctivitis and seasonal allergic rhinitis.

The service medical records show that in October 1985 the 
veteran was noted to have right eye conjunctivitis.  The 
subsequent service medical records contain many diagnoses of 
seasonal allergic rhinitis and conjunctivitis.  A July 2004 
VA eye examination report also contains a diagnosis of 
seasonal allergic conjunctivitis.  Another July 2004 VA 
examination contains a diagnosis of probable seasonal 
allergic rhinitis.  The VA outpatient treatment records 
indicate that seasonal allergic rhinitis is one of the 
veteran's disabilities and indicate that the veteran has been 
on medication for this disability.

The repeated treatment in service for seasonal allergic 
rhinitis and right eye conjunctivitis indicate that these 
disabilities were chronic in nature.  The post service 
medical records indicate that the veteran continues to have 
these two disabilities.  The medical evidence shows that the 
veteran has chronic seasonal allergic rhinitis and right eye 
conjunctivitis that developed as a result of service.  
Accordingly, service connection for seasonal allergic 
rhinitis and right eye conjunctivitis is warranted.

Increased Rating Claims

Legal Criteria:

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Entitlement to initial ratings in excess of 10 percent for 
lumbar and cervical spine disabilities prior to February 22, 
2005.

The veteran seeks initial ratings in excess of 10 percent 
prior to February 22, 2005 for his lumbar spine and cervical 
spine disabilities.  Effective February 22, 2005 the veteran 
was granted a staged rating of 40 percent for his lumbar 
spine disability and a staged rating of 30 percent for his 
cervical spine disability.  At his hearing the veteran 
testified that his lumbar spine and cervical spine 
disabilities were just as disabling prior to February 22, 
2005 and that he was therefore entitled to ratings in excess 
of 10 percent for each of those disabilities prior to 
February 22, 2005.  

The veteran was granted service connection and assigned 10 
percent ratings for his lumbar spine and cervical spine 
disabilities under Diagnostic Code 5242, effective from June 
1, 2004.  Contrary to the veteran's assertions, a July 2004 
VA examination report shows the veteran to have less 
disability of the lumbar and cervical spines than is shown on 
a February 22, 2005 VA examination report.  

Legal Criteria:

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.

The September 2003 amendments provide a general rating 
formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  

A 20 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. 

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion. 

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).

Analysis:

Since the veteran was granted service connection for his 
lumbar and cervical disabilities effective from June 1, 2004, 
only the newly revised rating criteria listed above is 
applicable to the veteran's claims.

At the July 2004 VA examination the veteran reported neck and 
back pain.  He denied any physician prescribed bedrest.  The 
veteran stated that his low back pain did not radiate down 
his legs.  The veteran reported more back pain with activity, 
especially bending and lifting type activities.  It was noted 
that the veteran had a herniated disc in his neck in 1994.  
He had declined surgery.  The veteran reported that he 
originally had some left upper extremity numbness and 
tingling, but that had become very rare.  The veteran 
complained of limited rotation, especially to the right.  He 
described constant pain and stiffness in his neck.  He had 
not had any physician prescribed bedrest for his neck pain.  

Examination of the lumbar spine revealed no evidence of spasm 
and there was no tenderness to palpation.  The veteran had 90 
degrees of forward flexion, 30 degrees of extension, 30 
degrees of right and left lateral bending, and 45 degrees of 
right and left rotation.  All ranges of motion were without 
pain.  The veteran had 5/5 strength of all major muscle 
groups of the bilateral lower extremities.  The veteran had 
2+ and symmetric deep tendon reflexes of his patellar and 
Achilles tendons bilaterally.  The diagnoses included 
degenerative disc disease of the L4-5 and L5-S1 level without 
radiculopathy.  

Examination of the cervical spine revealed that the veteran 
had 45 degrees of forward flexion, 45 degrees of extension, 
75 degrees of left rotation, 40 degrees of right rotation, 
limited by pain.  There was no tenderness to palpation about 
the neck.  There was no palpable spasm.  The veteran had 5/5 
strength of all major muscle groups of the bilateral upper 
extremities.  There was normal sensation in all distributions 
of the bilateral upper extremities.  The diagnoses included 
degenerative disk disease at the C5-6 and C6-7 level without 
radiculopathy.  

Lumbar Spine: 

In this case the veteran was not shown to have intervertebral 
disc syndrome of the lumbar spine.  His lumbar spine 
disability was not shown to result in muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis; 
or result in abnormal kyphosis.  The medical evidence prior 
to February 22, 2005 indicates that the veteran had 90 
degrees of thoracolumbar forward flexion without pain.  The 
combined range of motion of the thoracolumbar spine without 
pain was 240 degrees.  As such the veteran did not even meet 
the requirements for a 10 percent rating for his lumbar spine 
disability prior to February 22, 2005, even when taking into 
account pain, weakened movement, excess fatigability, and 
incoordination.  See Deluca.  Accordingly, an initial staged 
rating in excess of 10 percent for degenerative joint disease 
of the lumbar spine prior to February 22, 2005 is not 
warranted.  See Fenderson.

Cervical Spine:

The veteran has also not been shown to have intervertebral 
disc syndrome of the cervical spine prior to February 22, 
2005.  As noted above the veteran had 45 degrees of cervical 
flexion which does not meet the criteria for even a 10 
percent rating for limitation of motion of the cervical 
spine.  However, the combined total of the cervical spine 
range of motion was 205 degrees, and the examiner noted that 
there was pain that limited right cervical rotation to 40 
degrees.  The combined total of 205 degrees met the criteria 
for a 10 percent rating prior to February 22, 2005.  However, 
a 20 percent rating requires that the cervical spine combined 
range of motion not be greater than 170 degrees; or, result 
in muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis; or result in abnormal kyphosis.  As such 
the veteran did not meet the requirements for an initial 
staged rating in excess of 10 percent rating for his cervical 
spine disability prior to February 22, 2005, even when taking 
into account pain, weakened movement, excess fatigability, 
and incoordination.  See Deluca.  Accordingly, an initial 
staged rating in excess of 10 percent for cervical spine 
degenerative joint disease prior to February 22, 2005 is not 
warranted.  See Fenderson.

Entitlement to initial ratings in excess of 10 percent for 
each shoulder.

At the January 2007 hearing the veteran asserted that his 10 
percent ratings for right and left shoulder disabilities were 
not high enough.  The veteran testified that he has flare ups 
of each of the shoulders and that he takes anti-
inflammatories to treat them.  The veteran reported that he 
does not have full range of motion of either shoulder and 
that he has problems using his arms above his head for an 
extended period of time.

On VA examination in August 2004 the veteran complained of 
bilateral shoulder pain.  He reported that the took Motrin on 
an as-needed basis, but that did not seem to help.  He also 
reported slightly more pain with overhead activities.  He did 
have more pain with increasing activity suggestive of some 
element of fatigability.  Examination revealed full range of 
motion, with 170 degrees of forward flexion of both 
shoulders.  Both shoulder joints were stable and there was no 
local swelling or edema.  There was 5/5 strength of all major 
muscle groups of the bilateral upper extremities.  The 
diagnoses included bilateral shoulder impingement syndrome 
and mild right shoulder acromioclavicular arthrosis.  The 
examiner stated that he believed that the veteran's range of 
motion was additionally limited by approximately 10 percent 
due to pain following repetitive use.

On VA examination in November 2005 the veteran reported an 
occasional dull ache in his left shoulder.  He denied 
stiffness, swelling, heat, redness, instability, or locking.  
He stated that inactivity would aggravate his left shoulder 
so he tried to maintain a lot of activity.  Examination of 
the left shoulder revealed full range of motion, with 170 
degrees of flexion.  Repetitive motion did not result in loss 
of motion.  There was some tenderness to palpation over the 
left acromioclavicular joint, but no instability.  The 
veteran had 5/5 strength of the left upper extremity.  

The RO assigned the veteran a 10 percent initial rating for 
his right shoulder disability under Diagnostic Code 5010, the 
diagnostic code for arthritis due to trauma.  The RO assigned 
the veteran a 10 percent initial rating for his left shoulder 
disability under Diagnostic Code 5024, the diagnostic code 
for tenosynovitis.  Both Diagnostic Codes 5010 and 5025 
provide that the respective disabilities should be rated 
based on limitation of motion.

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (2006).

A 20 percent rating is for assignment if there is limitation 
of motion of the major arm to shoulder level.  A 30 percent 
rating is for assignment if there is limitation of motion of 
the major arm or to midway between the side and shoulder 
level.  A 40 percent rating is for assignment if there is 
limitation of motion of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Analysis:

Since the veteran has not been shown to have ankylosis of 
scapulohumeral articulation, or impairment of the humerus, 
clavicle or scapula of either shoulder, at any time since the 
grant of service connection, he does not warrant an initial 
rating in excess of 10 percent under Diagnostic Codes 5200, 
5202 or 5203 for either shoulder.

A higher (20 percent) rating under Diagnostic Code 5201 
(limitation of motion of the arm) requires limitation of 
motion to the shoulder level.  Both the August 2004 and 
November 2005 VA examinations indicated that the veteran had 
full range of motion of the shoulders.  The August 2004 VA 
examiner did estimate that the veteran's range of motion of 
each shoulder was additionally limited by approximately 10 
percent due to pain following repetitive use.  However, even 
considering an additional 10 percent decrease in motion on 
repetitive use, the veteran would still have bilateral arm 
motion to above the shoulder.  The medical evidence thus 
indicates that even considering, weakened movement, excess 
fatigability, and incoordination, the veteran has not been 
shown to have limitation of motion of either arm to only 
shoulder level.  See Deluca, supra.  Consequently, the 
veteran is not entitled to an initial rating in excess of 10 
percent under Diagnostic Code 5201 for either shoulder.

Accordingly, the veteran does not meet the criteria for an 
initial rating in excess of 10 percent under any applicable 
diagnostic code.  The Board finds that the medical evidence 
does not indicate that the veteran met the criteria for a 
compensable rating for either of his shoulder disabilities at 
any time since discharge from service.  Accordingly, the 
preponderance of the evidence is against initial ratings in 
excess of 10 percent for either of the veteran's shoulder 
disabilities.  Fenderson, supra.  

Entitlement to an initial rating in excess of 10 percent for 
major depressive disorder.

The September 2004 rating decision granted the veteran 
service connection and a 10 percent rating for depression 
effective from June 2004.  At his January 2007 hearing the 
veteran asserted that his depression had increased in 
severity since he was awarded the 10 percent rating.

A psychiatric disability which is productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events) will be 
assigned a 30 percent rating.  A 50 percent disability 
evaluation encompasses psychiatric disability manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).  A 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9434.

A January 2006 VA examiner opined that the veteran's problems 
with depressed mood, decreased energy level, and decreased 
concentration resulted in there being considerable, to at 
times severe, occupational impairment.  A December 2004 VA 
outpatient record indicates a GAF of 45 which indicates 
serious symptoms (e.g., no friends, unable to keep a job). 

Based on the January 2006 VA examiner's opinion that the 
veteran's psychiatric disability can at times result in 
severe occupation impairment and based on the December 2004 
GAF of 45, the Board finds that the veteran meets the 
criteria for an increased initial rating of 50 percent for 
his major depressive disorder.  The Board notes other GAF 
scores of 60 and 65 of record.  The Board, however, in 
applying the benefit-of-the-doubt principle finds that the 
overall evidence on file shows that his service-connected 
psychiatric impairment more nearly approximate the criteria 
for the next higher rating of 50 percent.

However, the medical evidence does not indicate that at any 
time since discharge from service the veteran has met the 
requirements for a 70 percent rating for his major depressive 
disorder.  The medical evidence has indicated that the 
veteran has been neatly dressed and groomed, with good eye 
contact.  There has been no evidence of psychomotor agitation 
or retardation.  The veteran described his mood as "okay."  
His affect was broad range and appropriate, with occasional 
sadness and tearfulness.  His thought processes were logical 
and goal directed without evidence or looseness of 
association.  The veteran denied hallucinations and 
delusions.  The VA outpatient records dated from February 
2005 to June 2006 indicate that the veteran's GAF was between 
60 and 65, which indicates only mild symptoms.  In April 2006 
the veteran described his mood as "pretty good."  His 
affect was constricted but not depressed.  The veteran denied 
current suicidal and homicidal ideation.  The veteran has not 
been shown to have obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.  While the January 2006 VA 
examiner stated that the veteran's symptoms at times were 
severe and while the veteran reported a history of periodic 
suicidal thoughts, overall the veteran's psychiatric symptoms 
more nearly match the criteria for a 50 percent rating than 
the criteria for a 70 percent rating.

Since the veteran has the met the criteria for a 50 percent 
rating and no higher ever since discharge from service, an 
increased initial rating of 50 percent, and no higher, for 
major depressive disorder is warranted.  See Fenderson.


Entitlement to an initial compensable rating for 
chondromalacia of the right knee.

At the January 2007 hearing the veteran asserted that he 
should be assigned a compensable rating for his right knee 
disability.  He reported that every now and then his right 
knee ached, and that sometimes it popped.  He stated that it 
did not buckle.

The August 2004 VA examination revealed the veteran to have 
full range of motion of the right knee, with 5/5 strength of 
the knee on flexion an extension.  The right knee was stable 
and there was no crepitus.  The diagnosis was mild 
patellofemoral chondromalacia on the right causing no 
symptoms.

On VA examination in November 2005 the veteran's right knee 
range of motion was from 0 to 135 degrees.  There was no 
instability and no crepitus.  With reptititive motion there 
was no loss of motion and no pain.  The examiner stated that 
there was no objective finding for a diagnosis of the right 
knee.  

In this case, the veteran's right knee disability is 
evaluated as noncompensable under Diagnostic Code 5024.  
Under this code, the veteran's condition is rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the arthritis is to be rated 
based on x-ray findings, as follows: a 10 percent evaluation 
is warranted where there is x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 
maximum 20 percent evaluation is warranted where there is x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.

Diagnostic Codes 5260 and 5261 are used to rate limitation of 
motion of the leg. Depending on the degree of limitation of 
flexion or extension, the disability can be rated anywhere 
from noncompensable to 50 percent disabling.

In addition, Diagnostic Code 5257 may also be applicable to 
the veteran's right knee disability.  Under this code, 
recurrent subluxation or lateral instability of the knee is 
evaluated at 10 percent if the disability is slight.  
Moderate disability is evaluated as 20 percent disabling.  
And a maximum 30 percent rating is warranted for a finding of 
severe disability.

Based on the foregoing, the Board finds that a compensable 
initial evaluation is not warranted for the veteran's right 
knee disability.  Under Diagnostic Codes 5260 and 5261, some 
limitation of motion must be present to warrant a compensable 
evaluation.  In this case, the VA examiners found no 
limitation of motion with respect to the veteran's right 
knee.  In addition, the veteran's knee had no instability and 
no swelling or malalignment was noted, indicating that a 
compensable evaluation under Diagnostic Code 5257 was not 
warranted.  Finally, no diagnoses or finding of arthritis was 
indicated, warranting no compensable evaluation under 
Diagnostic Code 5003.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, the November 2005 VA examiner noted that there was no 
pain or loss of motion on repetitive motion of the right 
knee.  There has been no objective evidence of actual 
impairment of his right knee upon clinical examination, as 
caused by any pain, weakness or related factors.  Therefore, 
the Board holds that a compensable evaluation in 
consideration of DeLuca is not warranted.  

Since the veteran has not met the criteria for a compensable 
rating for chondromalacia of the right knee at any time since 
discharge from service, an initial compensable rating is not 
warranted.  See Fenderson.

Entitlement to an initial compensable rating for left hand 
third finger flexion contracture.

The veteran seeks a compensable initial rating for a left 
hand third finger flexion contracture.  At his hearing he 
maintained that he had slight arthritis and some scar tissue 
of that finger.

The veteran has a noncompensable initial rating in effect for 
left hand third finger flexion contracture under Diagnostic 
Code 5229.  Under Diagnostic Code 5229, a 10 percent rating 
is warranted for limitation of motion of the long finger 
where there is a gap of one inch (2.5 cm.) or more between 
the fingertip and the proximal transverse crease of the palm, 
with finger flexed to the extent possible, or; with extension 
limited by more than 30 degrees.  A 0 percent rating is 
warranted where there is a gap of less than one inch (2.5 
cm.) between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
and; extension is limited by no more than 30 degrees.

While the veteran has stated that he has arthritis of the 
left third finger, the medical evidence does not indicate 
that arthritis is present and the veteran does not have 
service connection in effect for arthritis of the left third 
finger.  

The August 2004 VA examination indicates that the veteran had 
full range of motion of the left third finger except for a 15 
degree flexion contracture.  On VA examination in November 
2005 the veteran had 5 degrees short of terminal extension 
with hyperextension at his distal interphalangeal joint.  He 
had 60 degrees of flexion at the distal interphalangeal 
joint.  There was no loss of motion with repetitive motion.  
The veteran was able to bring his left third finger to the 
distal transverse palmar crease and he had good grip 
strength.  

Since there is no gap between the left third fingertip and 
the palm, and since the veteran has been shown to have no 
more than 15 degrees limitation of extension of the left 
third finger, the veteran does not meet the criteria for an 
initial compensable rating for his left third finger flexion 
contracture.  

The Board also finds that a compensable initial rating based 
on functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint is not 
warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case no loss of 
motion was noted beyond, the 15 degrees of contracture, with 
repetitive motion.  Weakness, fatigability, incoordination 
and pain on movement have also not been shown.

Since the veteran has not met the requirements for a 
compensable rating at any time since discharge from service, 
an initial compensable rating is not for assignment.  
Fenderson.

Entitlement to an initial compensable rating for hemorrhoids 
status post anal fistulotomy.

The September 2004 rating decision on appeal granted the 
veteran service connection and a noncompensable rating for 
hemorrhoids status post anal fistulotomy, effective from June 
1, 2004.  At his hearing the veteran reported that he had not 
received any treatment for his hemorrhoids since discharge 
from service.  

The veteran's service-connected hemorrhoids have been rated 
by the RO under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7336, which pertains to both internal and 
external hemorrhoids.  Under this regulatory provision, a 
zero percent evaluation is warranted for mild or moderate 
hemorrhoids and a 10 percent evaluation is warranted for 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336.

On VA examination in August 2004, the veteran reported 
undergoing an anal fistulotomy during service.  The veteran 
denied fecal incontinence or the need to wear pads.  He 
denied any current rectal bleeding.  There was no history of 
thrombosis of external hemorrhoids.  The veteran did not 
require any current treatment and stated that he did not have 
any current symptoms.  Examination revealed no current 
hemorrhoids, fissures, or fistulas.

The veteran has not been shown to have any current 
hemorrhoids and he has not been shown to have had 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue, at any time since discharge from service.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for an initial compensable rating for 
hemorrhoids status post anal fistulotomy.  See Fenderson.

Entitlement to an initial compensable rating for 
gastroesophageal reflux disease.

The veteran maintains that he is entitled to a compensable 
initial rating for his gastroesophageal reflux disease.  The 
veteran testified that he took medication on a daily basis to 
control his symptoms.  He stated that when things got 
stressful he belched more and he got a burning sensation in 
his throat.  He reported that the doctors that treated him 
had not told him that his condition had gotten worse.

On VA examination in August 2004, the veteran reported that 
his pyrosis was controlled with medications.  He denied 
dysphagia, hematemesis, melena, nausea, or vomiting.  He 
reported occasional belching and water brash.  He took 
medication every day.  The diagnoses included history of 
GERD, controlled with Aciphex.

A May 2006 VA outpatient treatment records reveal that the 
veteran's reported that his reflux was doing well with 
medication.  The veteran denied nausea, vomiting, and 
diarrhea. 

The veteran's GERD has been evaluated under 38 C.F.R. § 
4.114, Diagnostic Code 7346, as comparable to hiatal hernia.  
This diagnostic code provides for a 30 percent rating for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is warranted when there are two 
or more of the symptoms for the 30 percent evaluation of less 
severity.

The record reveals that the veteran's GERD is under good 
control.  Since the record does not reveal that the veteran 
has two of the symptoms necessary for an increased initial 
rating of 10 percent for GERD, an increased initial rating is 
not warranted.  Since the veteran has not met the criteria 
for a compensable rating for GERD at any time since discharge 
from service, an initial compensable rating is not warranted.  
See Fenderson. 

Entitlement to an initial compensable rating for genital 
warts/herpes.

The veteran asserts that he is entitled to a compensable 
rating for his herpes disability.  The veteran testified that 
he continued to have outbreaks of herpes that required him to 
take medication.  

On VA examination in July 2004 the veteran was diagnosed with 
genital herpes.  On examination the veteran was not having an 
exacerbation but he reported that he had three to four 
outbreaks a year.  The examiner noted that the veteran had 
three to four exacerbations a year requiring antivirals such 
as acyclovir.

The veteran's genital warts/herpes disability has been 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  
This diagnostic code provides that if less than 5 percent of 
the entire body or less than 5 percent of exposed areas are 
affected, and no more than topical therapy is required within 
the last 12-month period, a noncompensable evaluation will be 
assigned.  Where at least 5 percent but less than 20 percent 
of the entire body, or at least 5 percent but less than 20 
percent of exposed areas are affected; or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12-month period, a 10 
percent evaluation will be assigned.  If 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected; or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12 months, a 30 percent evaluation will be assigned.

In this case the veteran's genital warts/herpes disability is 
treated with the antiviral, acyclovir.  This is a systemic 
therapy and not a topical therapy.  Since the veteran's 
genital warts/herpes disability is treated with intermittent 
systemic therapy, the veteran meets the criteria for a 10 
percent evaluation. 

Since the medical evidence does not show that 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas of his body are affected, and does not indicate that 
systemic therapy is required for a total duration of six 
weeks or more the veteran does not meet the criteria for an 
initial rating in excess 10 percent for his genital 
warts/herpes disability.

Since the veteran has the met the criteria for a 10 percent 
rating and no higher ever since discharge from service, an 
increased initial rating of 10 percent, and no higher, for 
genital warts/herpes is warranted.  See Fenderson.


ORDER

Entitlement to service connection for right lateral 
epicondylitis is denied.

Entitlement to service connection for residuals of a right 
thumb injury is denied.

Entitlement to service connection for conjunctivitis of the 
right eye is granted.

Entitlement to service connection for seasonal allergic 
rhinitis is granted.

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine prior to 
February 22, 2005, is denied.

Entitlement to an initial rating in excess of 10 percent for 
cervical spine degenerative joint disease prior to February 
22, 2005, is denied.

Entitlement to an initial rating in excess of 10 percent for 
traumatic arthritis of the right shoulder is denied.

Entitlement to an initial rating in excess of 10 percent for 
left shoulder impingement syndrome is denied.

Entitlement to an initial 50 percent rating for major 
depressive disorder is granted, subject to the law and 
regulation governing the award of monetary benefits.

Entitlement to an initial compensable rating for 
chondromalacia of the right knee is denied.

Entitlement to an initial compensable rating for left hand 
third finger flexion contracture is denied.

Entitlement to an initial compensable rating for hemorrhoids 
status post anal fistulotomy is denied.

Entitlement to an initial compensable rating for 
gastroesophageal reflux disease is denied.

Entitlement to an initial 10 percent rating for genital 
warts/herpes is granted, subject to the law and regulation 
governing the award of monetary benefits.


REMAND

The veteran seeks an initial rating in excess of 10 percent 
for his right hip disability.  Neither the August 2004 or the 
November 2005 VA examination reports provide a full 
description of the range of motion of the veteran's right 
hip.  The reports do indicate that ranges of motion for 
extension, flexion and rotation that are less than full.  
However, to fully assess the veteran's disability the record 
must also contain range of motion reports (in degrees) of 
abduction and adduction, and the VA examinations of record do 
not provide the ranges of abduction or adduction.  A new VA 
examination providing all the measurements necessary to rate 
the veteran's right hip is necessary.

The veteran also seeks a compensable initial rating for a 
right foot disability described as plantar wart and tinea 
pedis, to include toenail/foot fungus, bilateral plantar 
surfaces and wire 2nd/3rd toe right foot.  The July 2004 and 
February 2005 VA examinations only indicated that the veteran 
had one plantar wart on his right foot.  At the July 2007 
hearing the veteran asserted that he currently had multiple 
plantar warts on his right foot.  Since the record indicates 
that the veteran's right foot disability has increased in 
severity since the last VA medical examination, a new VA 
examination of the right foot is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current nature and severity of the 
veteran's right hip disorder.  The claims 
file should be made available to the 
examiner.  The examiner is specifically 
requested to report in degrees the ranges 
of motion of extension, flexion, 
abduction, adduction, and rotation for the 
veteran's right hip.  The examiner should 
also report details regarding any range of 
motion loss or functional loss that is due 
to pain on motion, pain on use, or during 
flare-ups.  Importantly, the report should 
detail to the extent possible at what 
point in the range of motion pain begins 
and ends. 

2.  Schedule the veteran for a VA 
examination of the right foot.  The claims 
file should be made available to the 
examiner.  The examiner should determine 
the current manifestations of all 
disability of the right foot, including 
tinea pedis and plantar warts.  
Specifically, the examiner should 
determine if the disability is tender and 
painful; productive of exfoliation, 
exudation, itching, lesions, or 
disfigurement; functional impairment; and 
the extent of the area affected.  The 
examiner should also note what 
medications, if any, the veteran takes for 
treatment of his right foot.

3.  When the above actions have been 
accomplished, readjudicate the veteran's 
claims.  If any the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


